Order entered February 27, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00857-CV

 HUMITECH DEVELOPMENT CORPORATION, AND EMIL LIPPE, JR., Appellants

                                          V.

             ALAN PERLMAN, MICHAEL PERLMAN, ET AL, Appellees

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-09-9266-J

                                      ORDER
      We REINSTATE this appeal.


                                                 /s/   LANA MYERS
                                                       JUSTICE